Case 1:19-mj-00129-B Document 44 Filed 10/30/19 Page 1 of 1        PageID #: 117




                                                        Digitally signed by U.S. Magistrate Judge
                                   U.S. Magistrate      Katherine P. Nelson
                                                        DN: cn=U.S. Magistrate Judge Katherine P.
                                   Judge Katherine P.   Nelson, o=Federal Judiciary, ou=U.S.
                                                        Government,

                                   Nelson               email=efile_nelson@alsd.uscourts.gov, c=US
                                                        Date: 2019.10.30 10:44:07 -06'00'
